Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.24AD

 

EIGHTY-FIRST AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

This Eighty-first Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003 (CSG document no. 1926320), and
effective as of April 1, 2003, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment, shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

 

CSG and TWC agree to the following as of the Effective Date:

 

1.

The definition of Non-ACP Subscribers is hereby amended and restated such that
“Non-ACP Subscribers” means “any subscribers or customers of TWC and/or its
Affiliates for which TWC and/or its Affiliates receive bill processing from a
third party billing processor or via a TWC or Affiliate proprietary billing
system.”

 

2.

The following Section 1.6, Products/Services Relating to Non-ACP Subscribers, is
hereby added to the Agreement.

 

1.6Products/Services Relating to Non-ACP Subscribers.  CSG has the right to
determine which Products and/or Services it will offer to TWC and the Affiliates
with respect to Non-ACP Subscribers based on CSG’s assessment of whether it has
the functional and technical ability to provide such Products and Services with
respect to Non-ACP Subscribers. TWC and any Affiliate of TWC may use and receive
Products and/or Services offered by CSG with respect to Non-ACP Subscribers for
the applicable fees provided in Schedule F or the applicable Statement of Work
(as the case may be), and may enter into Statement(s) of Work to implement such
Products and/or Services (or otherwise related to such a Product or Service),
without any requirement that any such Affiliate execute a separate master
agreement, or an Affiliate Addendum, with CSG.  TWC and any Affiliate that
elects to use a Product and/or Service offered by CSG for Non-ACP Subscribers
are deemed to be “Customers” under the Agreement with respect to such their use
of such Products and/or Services for Non-ACP Subscribers.  For the avoidance of
doubt, the Basic Products and Basic Services will not be provided by CSG, or
purchased by TWC or an Affiliate, with respect to Non-ACP Subscribers. Further,
the purchase by TWC or an Affiliate of any Product or Service offered by CSG for
Non-ACP Subscribers is optional.  After the expiration or termination of this
Agreement and the expiration of the Termination Assistance Period, CSG shall not
be obligated to provide Products and/or Services for use with Non-ACP
Subscribers.  Further, unless otherwise provided in an amendment to this
Agreement, in addition, to TWC's termination rights set forth in Article 6 of
the Agreement, *** ***** **** **** *** ***** ** ********* *** *** ** ******* **
*** ** *** ************** ********* ****** ** *** ******** ****** ******** ***
******* *********** *** ***********, upon prior written notice to CSG, at no
charge or penalty to such Customer (s) unless mutually agreed otherwise in an
amendment to this Agreement.   With respect to any use of the Products or
Services for Non-ACP Subscribers, Customers agree to be bound by the terms of
this Agreement, but in any event, TWC will remain liable for all obligations of

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

Exhibit 10.24AD

 

any Affiliate (other than BHN) receiving Product(s) and/or Service(s) under this
Agreement with respect to Non-ACP Subscribers, including, but not limited to,
the obligation to pay any fees set forth in Schedule F.

 

3.

TWC and CSG hereby agree that the Seventy-sixth Amendment to the Agreement (CSG
document no. 2504020), effective as of December 16, 2013, by and between TWC and
CSG, was mis-numbered and that such mis-numbering is hereby corrected by
renaming such amendment as the Eighty-second Amendment.

 

4. CSG has renamed its CSG Care Express® service to Precision
eCare®.  Therefore, CSG and Customer agree that all references in the Agreement
to CSG Care Express® services, described in the Agreement, including associated
fees, shall mean Precision eCare®.

 

THIS AMENDMENT is executed as of the day and year last signed below (the
Effective Date").

 

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By:  /s/ Cesar Beltran

 

By:  /s/ Joseph T Ruble

 

Name: Cesar Beltran

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title: EVP, CAO & General Counsel

 

Date:  May 12th, 2014

 

Date:  27 May 2014

 

 

 